Title: Abigail Adams to John Adams, 23 August 1780
From: Adams, Abigail
To: Adams, John




August 23 1780


I could not omit so favourable an opportunity as the present of writing you a line by Mr. Warren who is upon his travells, and tis not unlikely may take France in his way.
I know the welfare of your family so essential to your happiness, that I would improve every means of assureing you of it, and of communicating to you the pleasure I have had in receiving every Letter you have written since you first left the harbour of Boston. Mine to you have not been so successfull.
Several packets have been sent to Neptune, tho improperly directed, and I Query whether having found his mistake he has had complasance enough to forward them to you. So that you must not charge to me any failure in point of puntuality or attention, but to the avidity of the watery Gods who I really believe have distroyed them—but enough of romance.
You see I am in good Spirits—I can tell you the cause. The Alliance arrived last week and brought me “the Feast of Reason and the flow of Soul.” Assurances too, of the Health of my dear absent Friends. Those only who know by experience what a Seperation is from the tenderest of connextions, can form adequate Ideas of the happiness which even a literary communication affords—

“Heaven first taught Letters for some wretches aid.”

I have written to you and to my dear Sons by Capt. Sampson. If Mr. Warren should be the Bearer of this, I need not ask you to love him, his Merrit will ensure him that, and every attention he may stand in need of from one who never suffers the promiseing youth to pass unnoticed by him, more especially one who has a double claim to your Friendship, not only on his own account, but from the long and intimate Friendship which subsists between his worthy parents and the Friend I address—who will be pleased to accept of the tenderest Sentiments of affectionate from his

A. Adams

